EXHIBIT 10.5

 

FIRST AMENDMENT TO

MONARCH CASINO & RESORT, INC.

AMENDED AND RESTATED 1993 DIRECTORS’ STOCK OPTION PLAN

 

THIS FIRST AMENDMENT (this “First Amendment”) to the Amended and Restated 1993
Directors’ Stock Option Plan, as amended (the “Plan”) of Monarch Casino & Resort
Inc., a Nevada corporation (the “Company”), was adopted by the Board of
Directors of the Company on October 1, 2013.  No stockholder approval was
required.

 

AMENDMENTS

 

The Plan shall be amended as follows:

 

3.              The language set forth under Paragraph 6.1 “Option Price” shall
be omitted in its entirety and replaced with the following language:

 

“The option price shall be not less than the fair market value of the shares of
Common Stock under option.  The fair market value per share shall be the last
reported sale price of the stock on such date on the NASDAQ National Market
System, or on such other stock exchange that the stock may be listed from time
to time.  The option price shall be paid (i) in cash, (ii) in shares of Common
Stock having a fair market value equal to such option price, (iii) payment
through a “net exercise” such that, without the payment of any funds, the
Optionee may exercise the option and receive the net number of shares of Common
Stock equal to (A) the number of shares as to which the option is being
exercised, multiplied by (B) a fraction, the numerator of which is the fair
market value per share less the exercise price per share, and the denominator of
which is such fair market value per share (the number of net shares to be
received shall be rounded down to the nearest whole number of shares); or (iv)
any combination of the foregoing methods of payment.”

 

4.              The first two sentences of the fourth paragraph under Paragraph
6.2 “Exercise and term of options” shall be omitted.

 

CONFLICT BETWEEN THE FIRST AMENDMENT AND THE PLAN

 

If there is a conflict between any of the provisions of this First Amendment and
any of the provisions of the Plan, the provisions of this First Amendment shall
control.

 

NO OTHER AMENDMENTS OR CHANGES

 

Except as expressly amended or modified by this First Amendment, all of the
terms and conditions of the Plan shall remain unchanged and in full force and
effect.

 

GOVERNING LAW

 

This First Amendment shall be governed by and construed in accordance with
Nevada law.

 

--------------------------------------------------------------------------------